Citation Nr: 0031667	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to service connection for neuropsychiatric 
disorder including post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for residuals of a 
compression fracture of the T-11, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from August 1978 to 
August 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that determination, the RO denied service 
connection for a neuropsychiatric disorder including PTSD.  
The RO also denied a claim for an increased rating for 
residuals of a compression fracture of the T-11.  The Board 
notes that the veteran perfected an appeal with respect to 
both claims.  However, the RO did not certify the increased 
rating issue for appellate review.  Therefore, the Board has 
included as reflected on the cover page of this decision the 
claim for an increased rating for residuals of a compression 
fracture of the T-11 in the current appeal.  

The claim for service connection for neuropsychiatric 
disorder including PTSD will be addressed in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  The evidence necessary for an equitable disposition of 
the claim for an increased rating for residuals of 
compression fracture of the T-11 has been obtained.  

2.  The veteran's residuals of compression fracture of the T-
11 is manifested by pain on extreme range of motion of the 
thoracolumbar spine and pain, but there is no limitation of 
motion or spinal function due to pain, fatigue, weakness or 
lack of endurance after repetitive use or evidence of muscle 
spasm or weakness.

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
residuals of compression fracture of the T-11.  



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of a compression fracture of the T-11 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5285-5291 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected thoracic spine disability and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

In a January 1983 rating action, the RO granted service 
connection for residuals of a compression fracture of the T-
11, limitation of motion of thoracic spine.  A 10 percent 
disability evaluation was assigned for limitation of motion 
of the thoracic spine pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5291, and an additional 10 percent was added 
for compression fracture with marked wedging pursuant to DC 
5285.  These evaluations became effective in August 1982.  

In May 1995, the veteran filed an informal claim for an 
increased rating for the service-connected thoracic.  

The evidence of record pertaining to the veteran's thoracic 
spine disability consists of VA X-rays of the thoracic spine 
dated in June 1995 that revealed compression of the lower 
thoracic vertebrae to L1, most severe of T11, possible 
spondylosis, questionable fracture of the T11.  Adjacent disc 
spaces were intact.  

Also included is the report of VA compensation and pension 
examination dated in June 1999. At that examination, the 
veteran complained of upper lumbar back pain since a 
thoracolumbar injury in 1981.  The veteran reported that he 
has taken Ibuprofen in the past and Tylenol and that both 
substances provided relief.  The veteran denied experiencing 
any flare-ups of his back.  He does not use a brace or cane.  
The veteran added that he experiences pain with lifting heavy 
objects and that pain awakens him from sleep.  He denies 
having difficulty with bending, stooping, or lifting.  On 
physical examination, the thoracolumbar spine and right and 
left paraspinal regions were nontender.  Forward flexion of 
lumbar spine was to 95 degrees with pain; extension was to 35 
degrees with pain; left and right lateral flexion were to 40 
degrees without pain; left rotation was to 35 degrees with 
pain at 35 degrees; right rotation was to 35 degrees without 
pain.  The veteran was able to toe walk and heel walk without 
difficulty.  There was normal strength in the lower 
extremities.  There was no evidence of paresthesia in the 
lower extremities.  There was negative straight leg raise 
bilaterally.  There was slight scoliosis of the thoracolumbar 
spine.  There was no limitation of motion or spinal function 
of thoracolumbar spine due to pain, fatigue, weakness or lack 
of endurance after repetitive use.  There was no evidence of 
muscle spasm or weakness.  The musculature of the back was 
grossly within normal limits; there were no gross neurologic 
abnormalities.  The diagnosis was spondylosis of 
thoracolumbar spine status posterior vertebral compression 
fracture.  

The veteran's service-connected thoracic spine disability is 
evaluated pursuant to 38 C.F.R. § 4.71, Diagnostic Codes 5285 
and 5291.  Under Diagnostic Code 5285, a 100 percent 
evaluation is assigned for residual of fracture of the 
vertebra with cord involvement, bedridden, or requiring long 
leg braces; without cord involvement; abnormal mobility 
requiring neck brace a 60 percent disability evaluation is 
assigned.  A note following DC 5285 provides that in other 
case rate in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  

Under DC 5291, a 10 percent disability evaluation is assigned 
for moderate and severe limitation of motion.  The Board 
notes that10 percent is the maximum evaluation under that 
schedular rating.  

The Board finds that the assignment of a higher disability 
evaluation for residuals of compression fracture T-11 is not 
warranted.  The current evidence shows that the veteran's 
service connected thoracic spine disability is relatively 
unremarkable, except for pain with extreme range of motion.  
Therefore, the Board is of the view that currently assigned 
20 percent disability which encompasses limitation of motion 
and marked wedging of the spine adequately reflects that the 
current level of severity of the disability.  In the absence 
of evidence of the veteran being bedridden, or requiring long 
leg braces, or demonstrating abnormal movement requiring a 
brace (DC 5285), or ankylosis of the thoracic spine 
(Diagnostic Codes 5286, 5288), a higher disability evaluation 
is not warranted.  

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Although the veteran demonstrated pain on 
extreme motion, there was no limitation of range of motion or 
spinal function due to pain, fatigue, weakness or lack of 
endurance after repetitive use.  Therefore, the evidence does 
not support the assignment of a higher disability evaluation 
due to functional impairment due to pain.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected residuals of 
compression fracture of T-11 must be denied.  


ORDER

An increased rating for residuals of compression fracture of 
T-11 of the thoracic spine is denied.  



REMAND

A VA examiner has diagnosed the veteran as having 
schizoaffective disorder.  He has also been diagnosed with 
PTSD and with a depressive disorder.  However, the examiners 
did not provide a clear opinion as to the etiology of such 
disorder(s).  It is noted that the veteran did have an injury 
in service when a 300 pound cargo fell on him.  He has stated 
that this traumatic event caused his psychiatric problems.  
He was also seen in service for personal problems and was 
diagnosed with immaturity with acute anxiety and depression.  
He underwent a neuropsychiatric consultation thereafter.  At 
separation, he gave a history of sleeping problems depression 
and personal problems.  

In addition, the RO did not provide a Supplemental Statement 
of the Case after the veteran's June 1999 examination as 
required by 38 C.F.R. § 19.31 (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any psychiatric 
disability since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)  A 
copy of the notice must be associated 
with the claims file. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of the 
veteran's psychiatric disability.  All 
indicated tests and studies should be 
performed.  The examiner must express an 
opinion as to whether it is as likely as 
not that any psychiatric disability found 
is related to service or any incident of 
service.  

A diagnosis of PTSD should be confirmed 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for the diagnosis.  With respect 
to any other acquired psychiatric 
disorder found to be present, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that such disorder originated during 
service.  If the veteran is found to have 
a psychosis, the examiner should provide 
an opinion as to when such was 
manifested.  The examiner should use DSM 
IV criteria in rendering his or her 
diagnoses.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a neuropsychiatric 
disability including PTSD.  

The RO must review the claims file and ensure that all 
notification and 
development action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 
3 and 4 of the Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing of this 
case in light of the changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that is subsequently 
provided by the Department, including, among others things, 
final regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative, if any, should be provided 
with a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  The RO must include a discussion 
concerning the VA examination conducted in June 1999.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


- 11 -


